IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                 _____________________                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-60302
                                                                          March 20, 2020
                                _____________________
                                                                           Lyle W. Cayce
                                                                                Clerk
CONSUMER FINANCIAL PROTECTION BUREAU,

                                                       Plaintiff - Appellee
v.

ALL AMERICAN CHECK CASHING, INCORPORATED; MID-STATE
FINANCE, INCORPORATED; MICHAEL E. GRAY, Individually,

                                             Defendants - Appellants
                             __________________________

                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                            __________________________

              (Opinion March 3, 2020, 5 Cir., 2020, 2020 WL 1026927)

Before OWEN, Chief Judge, JONES, SMITH, STEWART, DENNIS, ELROD,
SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA, WILLETT,
DUNCAN, ENGELHARDT, and OLDHAM, Circuit Judges. 1

BY THE COURT:

        A majority of the circuit judges in regular active service and not

disqualified having voted in favor, on the Court’s own motion, to rehear this

case en banc,

        IT IS ORDERED that this cause shall be reheard by the court en banc

with oral argument on a date hereafter to be fixed. Pursuant to 5th Cir. R.

41.3, the panel opinion in this case dated March 3, 2020, is vacated.


 1   Judge Ho is recused and did not participate in this decision.